  Case 1:19-cv-05008-NLH Document 15 Filed 07/10/20 Page 1 of 2 PageID: 60



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   JOHN C. HAYNES,                        Civ. No. 19-5008 (NLH)

                  Petitioner,             MEMORANDUM OPINION & ORDER

         v.

   UNITED STATES OF AMERICA,

                  Respondent.


APPEARANCES:

John C. Haynes
71371-050
Ray Brook
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 900
Ray Brook, NY 12977

     Petitioner Pro Se

Craig Carpenito, United States Attorney
Diana V. Carrig, Assistant United States Attorney
Office of the US Attorney
US Post Office Building
401 Market Street
4th Floor
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner John C. Haynes filed a motion to

correct, vacate, or set aside his federal sentence under 28

U.S.C. § 2255, see ECF No. 1; and

     WHEREAS, the Court ordered the United States to answer the
  Case 1:19-cv-05008-NLH Document 15 Filed 07/10/20 Page 2 of 2 PageID: 61



motion on December 23, 2019, see ECF No. 7; and

     WHEREAS, the Court granted the United States’ request to

extend its time to answer to May 21, 2020, see ECF No. 12; and

     WHEREAS, on April 17, 2020, Chief Judge Freda Wolfson

extended “all filing and discovery deadlines in civil matters

that currently fall between May 1, 2020 and May 31, 2020 . . .

by 30 days . . . .”     Standing Order 2020-09, available at

https://www.njd.uscourts.gov/sites/njd/files/2020-09.pdf; and

     WHEREAS, 30 days from May 21, 2020 was June 20, 2020.            As

June 20 was a Saturday, the answer was due Monday, June 22, see

ECF No. 14; and

     WHEREAS, the United States has not filed its answer,

     IT IS on this     10th      day of July, 2020

     ORDERED that within 14 days of this Order, Respondent shall

show cause in writing why the § 2255 motion should not be

granted; and it is finally

     ORDERED that the Clerk of the Court shall send a copy of

this Order to Petitioner by regular mail.



                                     s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                     2
